Citation Nr: 1046820	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-35 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disability, 
including as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, including as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for a low back disability, 
including as secondary to a service-connected left knee 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to October 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the RO in San Diego, 
California that in pertinent part, denied service connection for 
a left hip disability, a right knee disability and a low back 
disability.  A video conference hearing was held before the 
undersigned Veterans Law Judge in October 2010.

The Board notes that in November 2007, the Veteran raised a claim 
for a temporary total convalescent rating for left knee surgery 
in July 2004, and appears to be asserting that there was clear 
and unmistakable error (CUE) in a June 1972 rating decision that 
granted service connection and a 10 percent rating for a left 
knee disability, effective October 1971.  He again raised the 
claim for a convalescent rating at his October 2010 hearing.  
These issues are not in appellate status and are referred 
to the RO for appropriate action.

The issues of service connection for a right knee disability and 
a low back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A left hip disability is proximately due to the service-connected 
left total knee arthroplasty.

CONCLUSION OF LAW

A left hip disability was incurred as a result of a service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the claim for service connection for a left hip disability, 
the Board finds that the RO has substantially satisfied the 
duties to notify and assist.  The Board observes that the RO did 
not issue a supplemental statement of the case regarding reports 
of a December 2009 VA examination and an August 2010 addendum, as 
required under 38 C.F.R. § 19.31.  To the extent that there may 
be any procedural deficiency or deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this issue given the fully favorable nature of the Board's 
decision.


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  In addition, any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310.  During the course 
of the appeal, VA amended 38 C.F.R. § 3.310 (effective October 
10, 2006) to implement the decision in Allen v. Principi, 7 Vet. 
App. 439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310 
institutes additional evidentiary requirements and hurdles that 
must be satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised regulation 
may be more restrictive than the previous one, the Board will 
afford the Veteran review under both the old and new versions.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records are negative for a left hip disability.  
The first post-service medical evidence of a left hip disability 
is dated in 2005.


VA medical records reflect that in January 2005, the Veteran 
complained of burning pain in his left hip.  The examiner opined 
that the Veteran's left hip pains were likely referred from his 
left knee pain.  An April 2005 VA X-ray study of the hips showed 
mild bilateral hip osteoarthritis.  He was later diagnosed with 
left hip trochanteritis in October 2005, after he complained of 
left hip pain only at night when he slept on his left side.

A March 2005 private medical record from K.A.E., MD reflects that 
the Veteran reported that ever since his left knee injury, he had 
an external rotation deformity of his foot, and that all of the 
limping and favoring of his knee had caused chronic pain over the 
lateral side of the ipsilateral hip consistent with bursitis.  
Dr. E. noted that the Veteran's gait was not antalgic.  After an 
examination, he diagnosed chronic trochanteric bursitis of the 
hip.  He opined, "[i]t would seem reasonable to conclude that 
his hip pain and trochanteric bursitis may very well be due to 
longstanding problems that he has had with his knee."

A March 2005 letter from a private physical therapist, C.H.L., 
reflects that he opined that it was likely that the Veteran's 
foot, hip, and back pain may be related to his left knee symptoms 
and limitations.  These symptoms caused a mild deviation during 
terminal stance and push off, and he had a moderate limp favoring 
his left lower extremity.

A September 2006 VA X-ray study of the hips showed mild bilateral 
hip osteoarthritis.  

Private medical records reflect that in January 2007, the Veteran 
reported that his left hip had begun to interfere with his daily 
activities.  In February 2007, a left total hip replacement was 
performed by Dr. E. after the Veteran was diagnosed with left hip 
osteoarthritis.

In March 2007, in response to the Veteran's query as to a 
possible relationship between his left knee disability and 
arthritis of the left hip, Dr. E. stated that "[i]t is certainly 
reasonable to think that there may be a connection either in 
terms of his original service-related injury causing harm to both 
joints which subsequently both wore out or a lifelong pattern of 
altered gait mechanics on the left due to his knee problem, 
ultimately contributing to the development of arthritis in the 
left hip.  Given the presence of problems at both joints on the 
left side at such an early age, one has to consider that there is 
a good chance that they are indeed related.  Right hip 
radiographically is intact with only minimal degenerative changes 
evident, same with right knee."

At a June 2007 VA examination, the orthopedic examiner noted that 
he had reviewed the Veteran's medical records and claims file.  
It was noted that the Veteran had undergone total left knee and 
left hip replacements, and that a September 2006 X-ray study of 
both hips showed symmetrical, bilateral, very mild degenerative 
arthritic changes.  The examiner stated that the changes were 
noted in both hips and were of equal severity.  The examiner 
diagnosed preoperative mild degenerative arthritis, status post 
total hip replacement arthroplasty.  It was noted that the 
Veteran had not yet recovered completely from his left hip 
surgery.  After reviewing the medical evidence and examining the 
Veteran, the examiner noted that the preoperative hip X-ray 
studies tended to indicate that the arthritic changes were not 
associated with the various difficulties of the left lower 
extremity, including the hip and ankle.  He opined that 
preoperatively, the Veteran had an indication of trochanteric 
tendinitis of the left hip, which suggests a chronic strain of 
the hip, which definitely would have been associated with the 
problems of the left knee and ankle.  However, at the present 
time, this particular condition does not exist.  He opined that 
the arthritic changes of the left hip and indications for total 
hip replacement surgery were not caused by or a result of the 
service-connected left knee condition.

An April 2009 VA prosthetics orthotics consult report reflects 
that the Veteran had a 1/2-inch leg-length difference, with his 
left leg being longer.

By a letter dated in July 2009, a private physician, R.E.F., MD, 
indicated that he had a long discussion with the Veteran and his 
spouse.  He opined that the Veteran's left hip condition that 
subsequently led to a left total hip arthroplasty was related to 
the Veteran's left knee injury in 1971 that led to additional 
surgeries and a subsequent left total knee replacement.  He said 
he based his medical opinion on the fact that pathology of the 
left knee caused abnormal forces and increased stress on the left 
hip that subsequently led to a service-related left hip 
arthritis/pain, that led to a total hip arthroplasty.

At a December 2009 VA examination, the examiner noted that he had 
reviewed the Veteran's claims file and medical records.  He 
diagnosed status post left total hip and left total knee 
replacement arthroplasties, with residuals.  He indicated that 
based on the information obtained by the Veteran, an examination, 
and claims file review, it was his opinion that the Veteran's 
left hip condition, resulting in a left total hip replacement 
arthroplasty, was a result of and due to his service-connected 
left knee injuries, which resulted in a left total knee 
replacement arthroplasty.  His rationale was that 38 years of 
altered gait, at a young age, with multiple surgeries on the left 
knee, had contributed to the development of arthritis in the left 
hip as well as the need for a left total hip replacement 
arthroplasty in 2007.

As there is no medical evidence of a left hip disability in 
service or for decades afterward, as the Veteran has never 
contended that he had continuous left hip symptoms since service, 
and as there is no medical evidence linking the current left hip 
disability with incidents in service, the Board finds that the 
weight of the evidence does not show that the current left hip 
disability was incurred in service.

A June 2007 VA examiner found that the arthritic changes of the 
left hip and indications for total hip replacement surgery were 
not caused by or a result of the service-connected left knee 
condition, but that prior to his left total hip replacement, the 
Veteran had an indication of trochanteric tendinitis of the left 
hip, which definitely would have been associated with the 
problems of the left knee and ankle, but after the surgery this 
particular condition did not exist.  Other VA and private 
physicians have linked the current left hip disability to the 
service-connected left knee disability (left total knee 
arthroplasty).  

After careful consideration of all procurable and assembled data, 
including multiple VA and private medical opinions, and bearing 
in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107), the 
Board finds that the preponderance of the evidence shows that the 
Veteran's current left hip disability is proximately due to or 
the result of his service-connected left knee disability.  
Accordingly, service connection for a left hip disability is 
granted as secondary to the service-connected left knee 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.310(a); 
Gilbert, 1 Vet. App. at 49. 


ORDER

Secondary service connection for a left hip disability (as 
proximately due to the service-connected left knee disability) is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for a right knee 
disability and low back disability, including as secondary to a 
service-connected left knee disability.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

38 C.F.R. § 3.310 (pertaining to secondary service connection) 
was amended during the pendency of this appeal.  The Veteran was 
not provided with complete notice of the recent amendments to 38 
C.F.R. § 3.310 in the April 2006 notice letter, or in the 
September 2007 statement of the case and supplemental statements 
of the case.  In particular, the Veteran was not provided notice 
of 38 C.F.R. § 3.310(b), regarding aggravation of a non-service-
connected disability by a service-connected disability, and such 
must be done prior to appellate review.  38 U.S.C.A. § 5103(a).

The Veteran primarily contends that he has right knee and low 
back disabilities that are related to his left knee disability, 
but at his October 2010 hearing, he also said it was possible 
that these disabilities were incurred in service.

Service treatment records reflect treatment for a left knee 
twisting injury, but are negative for treatment of a low back 
disability.  X-ray studies of both knees in 1971 reflected 
bilateral early degenerative changes.  It was noted that the 
Veteran gave a history of recurring bilateral patellar 
dislocation.  The final diagnosis was recurring dislocating 
patellae, bilateral, chronic, existing prior to service.  A March 
2005 letter from a private physical therapist, C.H.L., reflects 
that he opined that it was likely that the Veteran's back pain 
may be related to his left knee symptoms and limitations.  An 
August 2007 VA outpatient treatment record reflects that the 
Veteran was seen for complaints of low back pain.  He reported 
that the pain began after his knee surgery.

A review of the claims file reflects that a VA medical opinion 
has not yet been obtained as to the etiology of any current right 
knee or low back disability.  A remand is required to obtain such 
a medical opinion, including an opinion regarding the 
relationship, if any, between the Veteran's service-connected 
left knee disability and any current right knee disability and 
low back disability, to include whether there is any aggravation 
of a non-service-connected disability by a service-connected 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 
3.310; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated notice 
regarding his claims for direct or secondary 
service connection for right knee and low 
back disabilities, including notice of the 
amendment to 38 C.F.R. § 3.310.  The Veteran 
and his representative should be given an 
opportunity to respond.

2.  Obtain pertinent VA and private medical 
records dated since November 2009 that are 
not already on file, and associate them with 
the claims file.

3.  Afford the Veteran a VA examination to 
determine the etiology of any current right 
knee or low back disability.  The examiner 
should ascertain the relationship, if any, 
between his service-connected left knee 
disability and any current right knee 
disability and low back disability.  The 
claims folder is to be furnished to the 
examiner for review.  Following a review of 
the relevant evidence, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner must address the 
following questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) that 
any currently diagnosed right knee disability 
and/or low back disability had its onset in 
service or was aggravated by service?

(b) Is it at least as likely as not (50 
percent or higher degree of probability) that 
any right knee disability and/or low back 
disability was caused by his service-
connected left knee disability, left ankle 
disability, or left hip disability?

(c) Is it at least as likely as not (50 
percent or higher degree of probability) that 
the Veteran's service-connected left knee 
disability, left ankle disability, or left 
hip disability aggravated his right knee 
disability and/or low back disability?

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
right knee disability and low back disability 
present (i.e., a baseline) before the onset 
of the aggravation.

If the examiner must resort to speculation to 
answer any question, he or she should so 
indicate and explain why it would be 
speculative to respond.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.

4.  After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record since the most recent 
supplemental statement of the case, the RO 
must readjudicate the Veteran's claims for 
service connection for a right knee 
disability and a low back disability, claimed 
on both a direct basis and as secondary to a 
service-connected left knee disability.  If 
the claims remain denied, the RO should issue 
an appropriate supplemental statement of the 
case that includes citation to 38 C.F.R. § 
3.310 as well as Allen, supra, and provide 
the Veteran and his representative with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


